EXHIBIT 10.1
 
 
ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (the “Agreement”) entered into on July __, 2011,
by and among, PhoneGuard, Inc., a Florida corporation (the “Buyer”), Cellular
Spyware, Inc., a Nevada corporation (the “Seller”) and Anthony Sasso (“Sasso”).
The Buyer, the Seller and Sasso may sometimes be referred to herein individually
as a “Party” or collectively as the “Parties.”


This Agreement contemplates a transaction in which Buyer will purchase certain
of the assets owned by the Seller, which assets are further described herein,
all upon the terms and conditions set forth in this Agreement, in return for
cash, stock and a royalty.
 
NOW, THEREFORE, in consideration of the representations, warranties and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


1.       Definitions.  In addition to the definitions appearing elsewhere in
this Agreement, the following capitalized words and phrases have the meaning
provided.


“Acquired Assets” means all of Seller’s right, title, and interest in and to all
of its Intellectual Property relating to anti-texting, anti-emailing,  personal
security and controlling phones, the Software, the Software Technology
(including the related Source Code and Documentation), the URLs, Trademarks, and
Contract Rights, including, but not limited to, its (a) tangible personal
property (such as machinery, equipment, inventories of raw materials and
supplies, manufactured and purchased parts, goods in process and finished goods,
furniture, automobiles, trucks, tractors, trailers, tools, jigs, and dies), (b)
Intellectual Property, goodwill associated therewith, licenses and sublicenses
granted and obtained with respect thereto, and rights thereunder, remedies
against past, present, and future infringements thereof, and rights to
protection of past, present, and future interests therein under the laws of all
jurisdictions, (c) leases, subleases, and rights thereunder, (d) agreements,
contracts, indentures, mortgages, instruments, Liens, guaranties, other similar
arrangements, and rights thereunder, (d) accounts, notes, and other receivables,
(e) securities, (f) claims, deposits, prepayments, refunds, causes of action,
choses in action, rights of recovery, rights of set-off, and rights of
recoupment (including any such item relating to the payment of Taxes), (g)
franchises, approvals, permits, licenses, orders, registrations, certificates,
variances, and similar rights obtained from governments and governmental
agencies, (h) books, records, ledgers, files, documents, correspondence, lists,
plats, architectural plans, drawings, and specifications, creative materials,
advertising and promotional materials, studies, reports, and other printed or
written materials; provided, however, that the Acquired Assets shall in no event
include the Excluded Assets.
 
 “Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.


“Affiliated Group” means any affiliated group within the meaning of Code Section
1504(a).


“Closing” has the meaning set forth in Section 2(d) below.


“Closing Date” has the meaning set forth in Section 2(d) below.
 
 
1

--------------------------------------------------------------------------------

 


“Code” means the Internal Revenue Code of 1986, as amended.


“Contract Rights” means the rights under the contracts set forth on Exhibit F.


“Data Laws" means laws, regulations, guidelines, and rules in any jurisdiction
(foreign, federal, state, provincial, or local) applicable to data privacy, data
security, and/or personal information, as well as any applicable industry
standards.


“Disclosure Schedule” has the meaning set forth in Section 3 below.


“Documentation” means any implementation notes, flow charts, user manuals,
training materials, technical reference materials and other documents and
materials associated with the Software, including but not limited to product
literature (provided in electronic, printed and hyper-text form), guides and
descriptions relating to the Software, including any user’s guide, installation
guide, administration guide and other appropriate guides as developed by the
Seller, and all corresponding updates, and guide revisions.


 “Excluded Assets” means (A) the corporate charter, qualifications to conduct
business as a foreign corporation, arrangements with registered agents relating
to foreign qualifications, taxpayer and other identification numbers, seals,
minute books, stock transfer books, blank stock certificates, and other
documents relating to the organization, maintenance, and existence of Seller as
a corporation, (B) any of the rights of Seller under this Agreement (or under
any side agreement between Seller on the one hand and Buyer on the other hand
entered into on or after the date of this Agreement) and (C) the activation
server owned by Sasso and Scott Frohman.
 
“Indemnified Party” has the meaning set forth in Section 5(d) below.


“Indemnifying Party” has the meaning set forth in Section 5(d) below.


“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all U.S. and
foreign patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, brand names,
certification marks, trade dress, logos, trade names, domain names, assumed
names and corporate names, together with all translations, adaptations,
derivations, and combinations thereof and including all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (c) all copyrightable works, all copyrights, and all applications,
registrations, and renewals in connection therewith, (d) all mask works and all
applications, registrations, and renewals in connection therewith, (e) all trade
secrets and confidential information (including ideas, research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information, and business and marketing plans
and proposals), (f) all computer software (including source code, object code,
diagrams, data and related documentation), (g) all other proprietary rights, (h)
all copies and tangible embodiments of the foregoing (in whatever form or
medium), (i) licenses, immunities, covenants not to sue and the like relating to
the foregoing, and (j) any claims or causes of action arising out of or related
to any infringement or misappropriation of any of the foregoing.
 
 
2

--------------------------------------------------------------------------------

 


“Knowledge” means actual knowledge after reasonable investigation.


“Liability" means any liability or obligation of whatever kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for Taxes.


“Lien” means any mortgage, pledge, lien, encumbrance, charge, or other security
interest (including, but not limited to, personal property liens).


 “Lock-Up Agreement” has the meaning set forth in Section 2(c) below.


“Material Adverse Change” or “Material Adverse Effect” means any event or
circumstance which could reasonably be expected to have a material adverse
effect or change on the business, assets, condition (financial or otherwise),
operating results, operations or business prospects of the applicable Person, or
the ability of the Person to consummate timely the transactions contemplated
hereby (regardless of whether or not such adverse effect or change can be or has
been cured at any time or whether the other Party has knowledge of such effect
or change on the date hereof).
 
“OPMG” means Options Media Group Holdings, Inc., the owner of the Buyer.


“OPMG Common Stock” means common stock of OPMG.


 “Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).


“Party” has the meaning set forth in the preface above.


“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or a governmental entity (or any department,
agency, or political subdivision thereof).


“Purchase Note” has the meaning set forth in Section 2(c) below.


 “Purchase Price” has the meaning set forth in Section 2(c) below.
 
 
3

--------------------------------------------------------------------------------

 


“Representatives” has the meaning set forth in Section 5(e) below.


 “Royalty” has the meaning set forth in Section 2(c) below.


“Securities Act” means the Securities Act of 1933.


“Securities Exchange Act” means the Securities Exchange Act of 1934.


“Software” means the software, including Source Code (and as further described
in the Documentation), relating to anti-texting, anti-emailing, mobile security,
personal security and controlling phones, including, without limitation, the
DriveSafe software and PhoneGuard 360 software, which among other things
prohibit texting and emailing while driving


“Software Technology” means all Intellectual Property related to the Software.


 “Source Code” means a full source language statement of software program(s),
together with all specifications, flow charts, compilers, programmers’ notes and
any other materials and Documentation related to software.


“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons own a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity's gains or losses or shall
be or control any manager, managing director or general partner of such business
entity (other than a corporation). The term "Subsidiary" shall include all
Subsidiaries of such Subsidiary.


“Tax” means any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental, customs duties, intangibles, franchise,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration, value
added, alternative or add-on minimum, estimated, or other tax of any kind
whatsoever, including any interest, penalty, or addition thereto, whether
disputed, proposed, assessed or not and including any obligation to indemnify or
otherwise assume or succeed to the tax liability of any other Person.


“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to any Tax, including any schedule or
attachment thereto, and including any amendment thereof.


“Trademarks” means the trademarks set forth on Exhibit E.


“URLs” means the uniform resource locators set forth on Exhibit D.
 
 
4

--------------------------------------------------------------------------------

 


2.       Basic Transaction.
 
(a)             Purchase and Sale of Acquired Assets.  On and subject to the
terms and conditions of this Agreement, the Buyer agrees to purchase from the
Seller, and the Seller agrees to sell, transfer, convey, and deliver to the
Buyer free and clear of all claims, Liens or other title defects, all of the
Acquired Assets at the Closing for the consideration specified below in this
Section 2.
 
(b)             No Assumption of Liabilities.  The Buyer is not agreeing to
assume or have any responsibility with respect to any obligation or Liability of
the Seller or Sasso.
 
(c)             Purchase Price.  The purchase price (the “Purchase Price”) to be
paid by Buyer in consideration for the Acquired Assets shall be paid as follows:


(i)    $300,000 in cash;


(ii)           An 18 month promissory note in the amount of $450,000 in the form
attached as Exhibit A (the “Purchase Note”);


(iii)           25,000,000 shares of OPMG Stock, subject to the Lock-Up/Leak-Out
Agreement attached hereto as Exhibit B (“Lock-Up Agreement”); and


 (iv)          The royalty described on Exhibit C (the “Royalty”).


(d)            The Closing.  The closing of the transactions contemplated hereby
(the “Closing”) shall take place on the date hereof (the “Closing Date”)
 
(e)             Deliveries at the Closing.  At the Closing, (i) the Seller and
Sasso shall deliver to the Buyer (A) the Acquired Assets, including, without
limitation, all Software, Source Codes and Documentation, (B) the Lock-Up
Agreement, (C) a legal opinion (covering, among other things, shareholder
approval, solvency and fair value price) in the form attached hereto as Exhibit
D, (D) executed assignments and transfer documents in the forms attached hereto
as Exhibits G-1 through G-6, and (E) such other instruments of sale, transfer,
conveyance, and assignment as the Buyer or its counsel reasonably may request
including, without limitation, evidence that the Seller has approval of its
board of directors and shareholders; and (ii) the Buyer shall deliver the
Purchase Price, including the Purchase Note and the 25,000,000 shares of OPMG
Stock  to the Seller.
 
 (g)           Allocation. The Buyer shall prepare an allocation of the Purchase
Price (and all other capitalized costs) among the Acquired Assets in accordance
with Code Section 1060 and the Treasury regulations thereunder (and any similar
provision of state, local or foreign law, as appropriate), which allocation
shall be binding upon the Seller. The Buyer shall deliver such allocation to the
Seller within one hundred eighty (180) days after the Closing Date.  The Buyer
and the Seller and their Affiliates shall report, act and file all tax returns
(including, but not limited to Internal Revenue Service Form 8594) in all
respects and for all purposes consistent with such allocation prepared by the
Buyer.  The Seller shall timely and properly prepare, execute, file and deliver
all such documents, forms and other information as the Buyer may reasonably
request to prepare such allocation. Neither the Buyer nor the Seller shall take
any position (whether in audits, tax returns or otherwise) that is inconsistent
with such allocation unless required to do so by applicable law.
 
 
5

--------------------------------------------------------------------------------

 
 
(h)            Legend on OPMG Common Stock.  The Seller agrees that the OPMG
Common Stock shall be issued with the following legends:
 
THE SHARES REPRESENTED BY THIS STOCK CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE FEDERAL OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
LAWS AS MAY BE APPLICABLE OR AN OPINION OF COUNSEL TO THE CORPORATION THAT AN
EXEMPTION FROM SUCH APPLICABLE LAWS EXISTS.


THE SHARES REPRESENTED BY THIS STOCK CERTIFICATE ARE SUBJECT TO THE TERMS OF AND
CONDITIONS OF THAT CERTAIN ASSET PURCHASE AGREEMENT DATED JUNE __, 2011
(INCLUDING, WITHOUT LIMITATION, CANCELLATION PURSUANT TO THE INDEMNIFICATION
PROVISIONS OF ARTICLE IX THEREOF) AND THAT CERTAIN LOCK-UP AGREEMENT DATED JUNE
___, 2011, COPIES OF WHICH ARE MAINTAINED IN THE CORPORATION’S OFFICES.
 
(i)             Setoff Rights.  The Buyer and OPMG shall be entitled to deduct
and withhold from the consideration otherwise payable pursuant to this Agreement
any amounts due under this Agreement including Section 5.  To the extent that
amounts are so withheld pursuant to this Section 2(i), such withheld amounts
shall be treated for all purposes of this Agreement as having been paid to the
Seller by the Buyer.


3.       Representations and Warranties of the Seller and Sasso.  The Seller and
Sasso represent and warrant to the Buyer that the statements contained in this
Section 3 are correct and complete as of the date of this Agreement and will be
correct and complete as of the Closing Date (as though made then and as though
the Closing Date were substituted for the date of this Agreement throughout this
Section 3), except as set forth in the disclosure schedule accompanying this
Agreement and signed by the Parties (the “Disclosure Schedule”).  The Disclosure
Schedule will be arranged in paragraphs corresponding to the lettered and
numbered paragraphs contained in this Section 3.


(a)          Organization.  CSI is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada.
 
 
6

--------------------------------------------------------------------------------

 


(b)          Authorization of Transaction.  Each of the Seller and Sasso have
full power and authority (including, to the extent applicable, full corporate
power and authority) to execute and deliver this Agreement and to perform its
obligations hereunder.  Without limiting the generality of the foregoing, the
execution, delivery and performance of this Agreement and the ancillary
documents by the Seller and the consummation by it of the transactions
contemplated hereby and thereby have been duly and validly authorized by board
and shareholder approval, and no further consent or authorization of the Seller
or its board of directors or shareholders is required. This Agreement
constitutes the valid and legally binding obligation of the Seller and Sasso,
enforceable in accordance with its terms and conditions.


(c)          Noncontravention.  Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby
(including the assignments and assumptions referred to in Section 2 above), will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which any of the Seller or Sasso is subject or
any provision of its charter or bylaws, as applicable, or (ii) conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify, or cancel,
or require any notice under any agreement, contract, lease, license, instrument,
or other arrangement to which the Seller or Sasso is a party or by which they
are bound or to which any of their assets is subject (or result in the
imposition of any Lien upon any of its assets), except where the violation,
conflict, breach, default, acceleration, termination, modification,
cancellation, failure to give notice or Lien would not have a Material Adverse
Effect on the financial condition of the Seller or Sasso or on the ability of
the Parties to consummate the transactions contemplated by this
Agreement.  Neither the Seller nor Sasso is required to give any notice to, make
any filing with, or obtain any authorization, consent, or approval of any
government or governmental agency in order for the Parties to consummate the
transactions contemplated by this Agreement (including the assignments referred
to in Section 2 above).


(d)          Brokers’ Fees.  Neither the Seller nor Sasso has any Liability or
obligation to pay any fees or commissions to any broker, finder, or agent with
respect to the transactions contemplated by this Agreement for which the Buyer
could become liable or obligated.


(e)          Tax Matters.
 
(i)           The Seller has timely filed all Tax Returns that it was required
to file. All such Tax Returns were correct and complete in all respects and were
prepared in substantial compliance with all applicable laws and regulations. All
Taxes owed by the Seller (whether or not shown or required to be shown on any
Tax Return) have been paid. There are no Liens on any of the assets of the
Seller that arose in connection with any failure (or alleged failure) to pay any
Tax.
 
(ii)           The Seller has withheld and paid all Taxes required to have been
withheld and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or other third party, and all
Forms W-2 and 1099 required with respect thereto have been properly completed
and timely filed.
 
 
7

--------------------------------------------------------------------------------

 
 
(iii)           Neither the Seller, Sasso or any director or officer (or
employee responsible for Tax matters) of the Seller, expects any authority to
assess any additional Taxes for any period for which Tax Returns have been
filed. There is no dispute or claim concerning any Tax Liability of the Seller
either (A) claimed or raised by any authority in writing or (B) as to which
Sasso or any director or officer (or employee responsible for Tax matters) of
the Seller has Knowledge based upon personal contact with any agent of such
authority.


(f)          Litigation. Neither Sasso nor the Seller (i) is subject to any
outstanding injunction, judgment, order, decree, ruling, or charge or (ii) is a
party to any action, suit, proceeding, hearing, or investigation of, in, or
before any court or quasi-judicial or administrative agency of any federal,
state, local, or foreign jurisdiction.


(g)          Legal Compliance.  To the Knowledge of the Seller and Sasso, the
Seller has complied with all applicable laws (including rules, regulations,
codes, plans, injunctions, judgments, orders, decrees, rulings, and charges
thereunder) of federal, state, local, and foreign governments (and all agencies
thereof).


(h)          Contracts.  Section 3(h) of the Disclosure Schedule lists the
following contracts and other agreements to which the Seller is a party:
 
(i)           any agreement (or group of related agreements) for the lease of
personal property to or from any Person providing for lease payments in excess
of $1,000 per annum;
 
(ii)           any agreement (or group of related agreements) for the purchase
or sale of raw materials, commodities, supplies, products, or other personal
property, or for the furnishing or receipt of services, the performance of which
will extend over a period of more than one year, result in a material loss to
the Seller, or involves consideration in excess of $1,000;
 
(iii)           any agreement concerning a partnership or joint venture;
 
(iv)           any agreement (or group of related agreements) under which it has
created, incurred, assumed, or guaranteed any indebtedness, or any capitalized
lease obligation, in excess of $1,000 or under which it has imposed a Lien on
any of its assets, tangible or intangible;
 
(v)            any agreement concerning confidentiality or non-competition;
 
(vi)           any agreement involving any of the Seller’s shareholders and
their Affiliates (other than the Seller);
 
(vii)           any profit sharing, stock option, stock purchase, stock
appreciation, deferred compensation, severance, or other plan or arrangement for
the benefit of its current or former directors, officers, and employees;
 
 
8

--------------------------------------------------------------------------------

 
 
(viii)           any collective bargaining agreement;
 
(ix)              any agreement for the employment of any individual on a
full-time, part-time, consulting, or other basis providing annual compensation
in excess of $10,000  or providing severance benefits;
 
(x)              any agreement under which it has advanced or loaned any amount
to any of its directors, officers, and employees outside the Ordinary Course of
Business;
 
(xi)             any agreement under which the consequences of a default or
termination could have a Material Adverse Effect;
 
(xii)            any agreement under which it has granted any Person any
registration rights (including, without limitation, demand and piggyback
registration rights);
 
(xiii)    any settlement, conciliation or similar agreement with any
Governmental Entity or which will involve payment after of consideration in
excess of $1,000;
 
(xiv)    any agreement under which the Seller has advanced or loaned any other
Person amounts in the aggregate exceeding $1,000; or
 
(xv)    any other agreement (or group of related agreements) the performance of
which involves consideration in excess of $1,000.
 
The Seller has delivered to Buyer a correct and complete copy of each written
agreement listed (or required to be listed) in Section 3(h) of the Disclosure
Schedule and a written summary setting forth the terms and conditions of each
oral agreement listed (or required to be listed) in Section 3(h) of the
Disclosure Schedule. With respect to each such agreement: (A) the agreement is
legal, valid, binding, enforceable, and in full force and effect; (B) the
agreement will continue to be legal, valid, binding, enforceable, and in full
force and effect on identical terms following the consummation of the
transactions contemplated hereby (including the assignments and assumptions
referred to in Section 2 above); (C) no party is in breach or default, and no
event has occurred that with notice or lapse of time would constitute a breach
or default, or permit termination, modification, or acceleration, under the
agreement; and (D) no party has repudiated any provision of the agreement.
 
(i)          Title to Acquired Assets.  The Seller has good and marketable title
to all of the Acquired Assets free and clear of any Liens or restrictions on
transfer.


(j)          Intellectual Property.
 
(i)           The Seller owns or possesses or has the right to use pursuant to a
valid and enforceable written license, sublicense, agreement, or permission all
Intellectual Property relating to the Acquired Assets. The Seller owns all such
Intellectual Property and does not rely on any licenses for any portion of same.
Each item of the Intellectual Property relating to the Acquired Assets owned or
used by Seller immediately prior to the Closing will be owned or available for
use by Buyer on identical terms and conditions immediately subsequent to the
Closing hereunder. The Seller has taken all necessary and desirable action to
maintain and protect each item of the Intellectual Property relating to the
Acquired Assets.
 
 
9

--------------------------------------------------------------------------------

 
 
(ii)           The Intellectual Property relating to the Acquired Assets has not
nor will not interfere with, infringe upon, misappropriate, or otherwise come
into conflict with, any Intellectual Property rights of third parties; there are
no facts indicating a likelihood of the foregoing; and the Seller has never
received any charge, complaint, claim, demand, or notice alleging any such
interference, infringement, misappropriation, or conflict (including any claim
that the Seller must license or refrain from using any Intellectual Property
rights of any third party). To the Knowledge of the Seller and Sasso, no third
party has interfered with, infringed upon, misappropriated, or otherwise come
into conflict with, any Intellectual Property rights of the Seller.
 
(iii)           Section 3(j)(iii) of the Disclosure Schedule identifies each
patent or registration that has been issued to Seller with respect the
Intellectual Property relating to the Acquired Assets, identifies each pending
patent application or application for registration that Seller has made with
respect to any such Intellectual Property, and identifies each license,
sublicense, agreement, or other permission that Seller has granted to any third
party with respect to any of such Intellectual Property (together with any
exceptions). Seller has delivered to Buyer correct and complete copies of all
such patents, registrations, applications, licenses, sublicenses, agreements,
and permissions (as amended to date) and has made available to Buyer correct and
complete copies of all other written documentation evidencing ownership and
prosecution (if applicable) of each such item. Section 3(j)(iii) of the
Disclosure Schedule also identifies each unregistered trademark, service mark,
trade name, corporate name, URLs or Internet domain name, computer software item
(other than commercially available off-the-shelf software purchased or licensed
for less than a total cost of $1,000 in the aggregate), and each unregistered
copyright used by the Seller in connection with the Acquired Assets. With
respect to each item of Intellectual Property required to be identified in
Section 3(j)(iii) of the Disclosure Schedule:


(A) the Seller owns and possesses all right, title, and interest in and to the
item, free and clear of any Lien, license, or other restriction or limitation
regarding use or disclosure;


(B) the item is not subject to any outstanding injunction, judgment, order,
decree, ruling, or charge;
 
(C) no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand is pending or, to the Knowledge of Sasso or any director or
officer (or employee with responsibility for Intellectual Property matters) of
the Seller is threatened that challenges the legality, validity, enforceability,
use, or ownership of the item, and there are no grounds for the same;


(D) the Seller has never agreed to indemnify any Person for or against any
interference, infringement, misappropriation, or other conflict with respect to
the item;
 
 
10

--------------------------------------------------------------------------------

 


(E) no loss or expiration of the item is threatened, pending, or reasonably
foreseeable, except for patents expiring at the end of their statutory terms
(and not as a result of any act or omission by the Seller or Sasso, including,
without limitation, a failure to pay any required maintenance fees); and


(F) the underlying item of Intellectual Property does not constitute open
source, public source, or freeware Intellectual Property, or any modification or
derivative work thereof, including any version of any software licensed pursuant
to any GNU general public license or limited general public license, or other
software that is licensed pursuant to a license that purports to require the
distribution of, or access to, Source Code or purports to restrict a party's
ability to charge for distribution or use of software, and was not used in,
incorporated into, integrated or bundled with, any Intellectual Property that
is, or was, incorporated in, or used in the development or compilation of, any
Intellectual Property of the Seller .
 
(iv)   Section 3(j)(iv) of the Disclosure Schedule identifies each item of
Intellectual Property that any third party owns and that the Seller uses with
respect to any of the Acquired Assets pursuant to license, sublicense,
agreement, or permission. Seller has delivered to Buyer correct and complete
copies of all such licenses, sublicenses, agreements, and permissions (each as
amended to date). With respect to each item of Intellectual Property required to
be identified in Section 3(j)(iv) of the Disclosure Schedule:


(A) the license, sublicense, agreement, or permission covering the item is
legal, valid, binding, enforceable, and in full force and effect;


(B) the license, sublicense, agreement, or permission will continue to be legal,
valid, binding, enforceable, and in full force and effect on identical terms
following consummation of the transactions contemplated hereby;


(C) no party to the license, sublicense, agreement, or permission is in breach
or default, and no event has occurred that with notice or lapse of time would
constitute a breach or default or permit termination, modification, or
acceleration thereunder;


(D) no party to the license, sublicense, agreement, or permission has repudiated
any provision thereof;


(E) with respect to each sublicense, the representations and warranties set
forth in subsections (A) through (D) above are true and correct with respect to
the underlying license;
 
(F) the underlying item of Intellectual Property is not subject to any
outstanding injunction, judgment, order, decree, ruling, or charge;


(G) no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand is pending or, to the Knowledge of Sasso or any director or
officer (or employee with responsibility for Intellectual Property matters) of
the Seller, is threatened that challenges the legality, validity, or
enforceability of the underlying item of Intellectual Property, and there are no
grounds for the same;
 
 
11

--------------------------------------------------------------------------------

 


(H) the Seller has not granted any sublicense or similar right with respect to
the license, sublicense, agreement, or permission; and


(I) the underlying item of Intellectual Property does not constitute open
source, public source, or freeware Intellectual Property, or any modification or
derivative work thereof, including any version of any software licensed pursuant
to any GNU general public license or limited general public license, or other
software that is licensed pursuant to a license that purports to require the
distribution of, or access to, Source Code or purports to restrict a party's
ability to charge for distribution or use of software, and was not used in,
incorporated into, integrated or bundled with, any Intellectual Property that
is, or was, incorporated in, or used in the development or compilation of, any
Intellectual Property of the Seller.
 
(v)    Neither Sasso nor any director or officer (or employee with
responsibility for Intellectual Property matters) of the Seller has any
Knowledge of any new products, inventions, procedures, or methods of
manufacturing or processing that any competitors or other third parties have
developed that reasonably could be expected to supersede or make obsolete any
product or process of the Seller or to limit the business of the Seller as
presently conducted or as presently proposed to be conducted.
 
(vi)    The Seller has taken all necessary and desirable actions to maintain and
protect all of its Intellectual Property and will continue to maintain and
protect all of its Intellectual Property so as not to adversely affect the
validity or enforceability thereof. To the Knowledge of the Seller, the owners
of any of the Intellectual Property licensed to the Seller  have taken all
necessary and desirable actions to maintain and protect the Intellectual
Property covered by such license.
 
(vii)    The Seller has complied with and is presently in compliance with all
foreign, federal, state, local, governmental (including, but not limited to, the
Federal Trade Commission and State Attorneys General), administrative, or
regulatory laws, regulations, guidelines, and rules applicable to any
Intellectual Property or to personal information and the Seller shall take all
steps necessary to ensure such compliance until Closing.
 
(viii)          Each Person who participated in the creation, conception,
invention or development of the Software and the Software Technology is set
forth on Section 3(j)(viii) of the Disclosure Schedule (collectively, the
“Developers”).   Each such Developer has executed one or more agreements
containing industry standard confidentiality, work for hire and assignment
provisions, whereby the Developer has assigned to the Seller all copyrights,
patent rights, Intellectual Property rights and other rights in the Software and
the Software Technology, including all rights in the Software and the Software
Technology that existed prior to the assignment of rights by such Person to the
Seller.  The Seller has provided, or will provide prior to Closing, to the Buyer
copies of any such agreements and assignments from each such Developer
(collectively, the “Developer Agreements”).
 
 
12

--------------------------------------------------------------------------------

 
 
(ix)          Each Person who participated in the creation, conception,
invention or development of the Software and the Software Technology has signed
a perpetual non-disclosure agreement with the Seller.  The Seller has provided,
or will provide prior to Closing, to the Buyer copies any such non-disclosure
agreements from each such Person, if any.
 
(x)           Sasso does not own any Intellectual Property which, directly or
indirectly, relates to any of the Acquired Assets, including, but not limited
to, the Software, the Software Technology and any Intellectual Property.
 
(k)           Subsidiaries. Seller has no Subsidiaries.
 
(l)             Investment.
 
(i)          The Seller (A) understands that the Purchase Note and the OPMG
Common Stock constituting the Purchase Price consideration have not been, and
will not be, registered under the Securities Act, or under any state securities
laws, and are being offered and sold in reliance upon federal and state
exemptions for transactions not involving any public offering, (B) is acquiring
the Purchase Note and the OPMG Common Stock solely for its own account for
investment purposes, and not with a view to the distribution thereof, (C) is a
sophisticated investor with knowledge and experience in business and financial
matters, (D) has received certain information concerning OPMG and has had the
opportunity to obtain additional information as desired in order to evaluate the
merits and the risks inherent in holding the Purchase Note and the OPMG Common
Stock, and (E) is able to bear the economic risk and lack of liquidity inherent
in holding the Purchase Note and the OPMG Common Stock.
 
(ii)           The Seller acknowledges that it has reviewed the following
documents filed by the Company on www.sec.gov:


(A)   Form 10-K for the year ended December 31, 2010 filed on May 17, 2011;
 
(B)           Form 10-Q for the quarter ended March 31, 2011 filed on May 23,
2011; and


(C)           Forms 8-K filed after May 17, 2011.


(m)           Benefit Plans. The Seller has never (i) adopted any benefit,
pension or welfare plan for its employees or (ii) contributed to, has any
obligation to contribute to, or has any Liability under or with respect to any
such plan. No asset of the Seller is subject to any Lien under ERISA or the
Code.


(n)            No Appraisal Rights.  No shareholder (or any other Person with an
interest) of the Seller is entitled to any appraisal rights under applicable
state law in connection with this transaction. Without limiting the generality
of the foregoing, the board of directors of the Seller and its shareholders have
duly authorized the execution, delivery, and performance of this Agreement.
 
 (o)           Customers. Seller has no customers.
 
 
13

--------------------------------------------------------------------------------

 
 
(p)           Data Privacy. The Seller has complied with and, as presently
conducted and as presently proposed to be conducted, is in compliance with, all
Data Laws. The Seller has complied with, and is presently in compliance with,
its policies applicable to data privacy, data security, and/or personal
information. The Seller has not experienced any incident in which personal
information or other sensitive data was or may have been stolen or improperly
accessed, and the Seller is not aware of any facts suggesting the likelihood of
the foregoing, including without limitation, any breach of security or receipt
of any notices or complaints from any Person regarding personal information or
other data.


(r)            No Liabilities.  The Seller has no accrued, contingent or other
Liabilities of any nature, either matured or unmatured (and there is no basis
for any present or future action, suit, proceeding, hearing, investigation,
charge, complaint, claim or demand agreement therein giving rise to a
Liability).
 
(s)           Events Subsequent to April 16, 2010.  Since April 16, 2010, there
has not been any Material Adverse Change with regard to the Seller.  Without
limiting the generality of the foregoing, since that date, except as otherwise
disclosed on Section 3(s) of the Disclosure Schedule:
 
(i)           The Seller has not sold, leased, transferred, or assigned any of
its assets, tangible or intangible, other than in the Ordinary Course of
Business;
 
(ii)           The Seller has entered into any agreement, contract, lease, or
license (or series of related agreements, contracts, leases, and licenses)
involving more than $1,000 and outside the Ordinary Course of Business;
 
(iii)           The Seller has not accelerated, terminated, modified, or
cancelled any agreement, contract, lease, or license (or series of related
agreements, contracts, leases, and licenses) involving more than $1,000 to which
they are a party or by which any of them is bound;
 
(iv)           The Seller has not imposed any Lien upon any of its assets,
tangible or intangible;
 
(v)           The Seller has not made any capital expenditure (or series of
related capital expenditures) involving more than $1,000 and outside the
Ordinary Course of Business;
 
(vi)           The Seller has not made any capital investment in, any loan to,
or any acquisition of the securities or assets of, any other Person (or series
of related capital investments, loans, and acquisitions) involving more than
$1,000 and outside the Ordinary Course of Business;
 
(vii)           The Seller has not issued any note, bond, or other debt security
or created, incurred, assumed, or guaranteed any indebtedness for borrowed money
or capitalized lease obligation either involving more than $500 singly or $1,000
in the aggregate;
 
 
14

--------------------------------------------------------------------------------

 
 
(viii)          The Seller has not delayed or postponed the payment of accounts
payable and other Liabilities outside the Ordinary Course of Business;
 
(ix)           The Seller has not cancelled, compromised, waived, or released
any right or claim (or series of related rights and claims) either involving
more than $1,000 or outside the Ordinary Course of Business;
 
(x)           The Seller have not transferred, assigned, or granted any license
or sublicense of any rights under or with respect to any Intellectual Property;
 
(xi)           There has been no change made or authorized in the articles of
incorporation or bylaws of the Seller;
 
(xii)           The Seller has not issued, sold, or otherwise disposed of any of
its securities, or granted any options, warrants, or other rights to purchase or
obtain (including upon conversion, exchange, or exercise) any of its securities;
 
(xiii)          The Seller has not declared, set aside, or paid any dividend or
made any distribution with respect to its capital stock (whether in cash or in
kind) or redeemed, purchased, or otherwise acquired any of its capital stock;
 
(xiv)          The Seller has not experienced any damage, destruction, or loss
(whether or not covered by insurance) to its property;
 
(xv)          The Seller has not made any loan to, or entered into any other
transaction with, any of its managers, directors, officers, and employees
outside the Ordinary Course of Business;
 
(xvi)          The Seller has not entered into or terminated any employment
contract or collective bargaining agreement, written or oral, or modified the
terms of any existing such contract or agreement, in excess of $25,000, other
than in the Ordinary Course of Business;
 
(xvii)         The Seller has not adopted, amended, modified, or terminated any
bonus, profit sharing, incentive, severance, or other plan, contract, or
commitment for the benefit of any of its managers, directors, officers, and
employees (or taken any such action with respect to any other employee benefit
plan:
 
(xviii)        The Seller has not made any other change in employment terms for
any of its managers, directors, officers, and employees outside the Ordinary
Course of Business;
 
(xix)          There has not been any other material occurrence, event,
incident, action, failure to act, or transaction outside the Ordinary Course of
Business involving The Seller;
 
(xx)           The Seller has not granted any increase in the base compensation
of any of its managers, directors, officers, and employees outside the Ordinary
Course of Business;
 
 
15

--------------------------------------------------------------------------------

 
 
(xxi)           The Seller has not made or pledged to make any charitable or
other capital contribution outside the Ordinary Course of Business;
 
(xxii)           The Seller has not discharged any material Liability or Lien
outside the Ordinary Course of Business;
 
(xxiii)           The Seller has not made any loans or advances of money;
 
(xxiv)           The Seller has not disclosed any Confidential Information
outside of the Ordinary Course of Business; and
 
(xxv)           The Seller has not committed to any of the foregoing.
 


(t)            Solvency.  Based on the financial condition of the Seller as of
the Closing Date (and assuming that the Closing shall have occurred), (i) the
Seller’s fair saleable value of its assets exceeds the amount that will be
required to be paid on or in respect of the Seller’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Seller’s assets do not constitute unreasonably small capital to carry on its
business for the current fiscal year as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Seller, and projected capital
requirements and capital availability thereof, and (iii) the current cash flow
of the Seller, together with the proceeds the Seller would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid.  The Seller does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt).


4.      Representations and Warranties of the Buyer.  The Buyer represents and
warrants to the Seller that the statements contained in this Section 4 are
correct and complete as of the date of this Agreement and will be correct and
complete as of the Closing Date (as though made then and as though the Closing
Date were substituted for the date of this Agreement throughout this Section 4),
except as set forth in the Disclosure Schedule.  The Disclosure Schedule will be
arranged in paragraphs corresponding to the lettered and numbered paragraphs
contained in this Section 4.
 
(a)            Organization.  The Buyer is a corporation organized, validly
existing, and in good standing under the laws of the State of Florida.
 
(b)            Authorization of Transaction.  The Buyer has full power and
authority (including full corporate power and authority) to execute and deliver
this Agreement and to perform its obligations hereunder.  This Agreement
constitutes the valid and legally binding obligation of the Buyer, enforceable
in accordance with its terms and conditions.
 
(c)           Noncontravention.  Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby
(including the assignments and assumptions referred to in Section 2 above), will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which the Buyer is subject or any provision of
its charter or bylaws or (ii) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
the Buyer is a party or by which it is bound or to which any of its assets are
subject.  The Buyer is not required to give any notice to, make any filing with,
or obtain any authorization, consent, or approval of any government or
governmental agency in order for the Parties to consummate the transactions
contemplated by this Agreement (including the assignments and assumptions
referred to in Section 2 above).
 
 
16

--------------------------------------------------------------------------------

 
 
(d)            Brokers' Fees.  The Buyer has no Liability or obligation to pay
any fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which the Seller could become
liable or obligated.


(5)    Indemnity Against Claims.
 
(a)           The Buyer hereby agrees to indemnify and hold the Seller and
Sasso, and each of their respective officers, directors and affiliates
(collectively the “Seller Indemnified Parties”), harmless from and against the
following:


(i)             Any and all Liabilities, losses, damages, claims, costs and
reasonable expenses suffered by the Seller Indemnified Parties (whether awarded
against the Indemnified Parties or paid by the Seller Indemnified Parties in
settlement of a claim as provided in Section 5(c) or otherwise suffered),
resulting from (A)any misrepresentation or material breach of any warranty,
condition or agreement on the part of the Buyer contained in this Agreement or
in any written statement, attachment, schedule, exhibit or certificate furnished
or to be furnished by the Buyer pursuant hereto; or (B) resulting from any
transaction, matter or thing, happening or occurrence directly or indirectly
related to or arising from any event occurring after the Closing, except to the
extent that such loss, liability or damage results from any act or omission of
Seller, Sasso or their agents or for which Seller or Sasso would be responsible
for under Section 5(b);   and
 
 (ii)           Any and all actions, suits, proceedings, demands, assessments or
judgments, costs and reasonable expenses (including reasonable attorneys’ fees)
incident to any of the foregoing.


(b)           Each of the Seller and Sasso hereby jointly and severally agrees
to indemnify and hold the Buyer, and its officers, directors and affiliates
(collectively the “Buyer Indemnified Parties”), harmless from and against the
following:
 
(i)           Any and all Liabilities, losses, damages, claims, costs and
reasonable expenses suffered by the Buyer Indemnified Parties (whether awarded
against the Buyer Indemnified Parties or paid by the Buyer Indemnified Parties
in settlement of a claim as provided in Section 5(c) or otherwise suffered),
resulting from (A) any  misrepresentation, breach of any warranty, condition or
agreement on the part of the Seller or Sasso contained in this Agreement or in
any written statement, attachment, schedule, exhibit or certificate furnished or
to be furnished by the Seller or Sasso pursuant hereto, or (B) resulting from
any transaction, matter or thing, happening or occurrence directly or indirectly
related to or arising from any events occurring on or before the Closing; and
 
 
17

--------------------------------------------------------------------------------

 
 
(ii)           Any and all actions, suits, proceedings, demands, assessments or
judgments, costs and reasonable expenses (including reasonable attorneys’ fees)
incident to any of the foregoing.
 
(c)           Any person entitled to indemnification under this Agreement (the
“Indemnified Party”) shall promptly give notice (an “Indemnification Notice”) to
the parties required to provide indemnification (collectively the “Indemnifying
Party”) after the Indemnified Party shall have knowledge of any demands, claims,
actions or causes of action (singly, a “Claim” and hereinafter referred to
collectively as “Claims”) which might give rise to a Claim by the Indemnified
Party against the Indemnifying Party stating the nature and basis of said Claim
and amount thereof, to the extent known.  A failure to give notice hereunder
shall not relieve the Indemnifying Party from the obligation hereunder unless
such failure to give notice shall materially and adversely affect Indemnifying
Party’s ability to defend the Claim.  Each such Indemnification Notice shall
specify in reasonable detail the nature and amount of the Claim and shall, to
the extent available to the Indemnified Party, include such supporting
documentation as shall reasonably be necessary to apprise the Indemnifying Party
of the facts giving rise to the Claim.  After the delivery of an Indemnification
Notice certifying that the Indemnified Party has incurred or had asserted
against it any liabilities, claims, losses, damages, costs or expenses for which
indemnity may be sought in accordance with the terms of this Section 5 (the
“Damages”), the Indemnified Party shall make a claim in an amount equal to the
incurred Damages or asserted Damages, as the case may be, and the Indemnifying
Party shall promptly reimburse the Indemnified Party for the Damages for which
the Indemnified Party has incurred and not been indemnified.  In the event the
amount of such Damages are not promptly reimbursed by Indemnifying Party as
aforesaid, the amount of such unreimbursed Damages shall accrue interest at a
rate equal to two percent (2%) above the prime rate as published in the Wall
Street Journal.
 
(d)           With respect to any third party Claims, the Indemnifying Party may
participate in the defense at any time or it may assume the defense by giving
notice to the Indemnified Party.  After assuming the defense, the Indemnifying
Party:
 
(i)           must select an attorney that is satisfactory to the Indemnified
Party;
 
(ii)           is not liable to the Indemnified Party for any later attorney’s
fees or for any other later expenses that the Indemnified Party incurs, except
for reasonable investigation costs;
 
(iii)           must not compromise or settle the action without the Indemnified
Party’s consent (unless the Claim solely is for money damages andthe Indemnified
Party and its officers, directors and controlling persons receive unconditional
general releases);
 
(iv)           is not liable for any compromise or settlement made without its
consent;
 
(v)           If the Indemnifying Party fails to assume the defense within ten
(10) days after receiving notice of the action, the Indemnifying Party is bound
by any determination made in the action or by any compromise or settlement made
by the Indemnified Party, and also remains liable to pay the Indemnified Party’s
legal fees and expenses; and
 
 
18

--------------------------------------------------------------------------------

 
 
 
(vi)           The Indemnified Party will cooperate fully with the Indemnifying
Party in the conduct of any proceeding as to which the Indemnifying Party
assumes the defense hereunder.  Such cooperation shall include (A) providing the
Indemnifying Party and its counsel access to all books and records of the
Indemnified Party to the extent reasonably related to such proceeding,
(B) furnishing information about the Indemnified Party to the Indemnifying Party
and their counsel, (C) making employees available to counsel to the Indemnifying
Party, and (D) preserving the existence of and maintaining all books and records
of the Indemnified Party or any other Indemnified Party that is an entity that
may reasonably be deemed to be potentially relevant to any such proceeding until
the proceeding is finally concluded.


(f)          The remedies provided to an Indemnified Party herein shall be
cumulative and shall not preclude an Indemnified Party from asserting any other
rights or seeking any other remedies against an Indemnifying Party or his or its
respective heirs, successors or assigns.  The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent or
subsequent assertion or employment of any other appropriate right or remedy.


(g)          Notwithstanding anything contained herein to the contrary, Seller
and Sasso agree that any amounts required to be paid to the Buyer Indemnified
Parties under this Section 5 may, at the sole option of the Buyer, be withheld
or offset from any unpaid Purchase Price; including payments due under the
Purchase Note or OPMG common stock to be issued upon conversion of the Purchase
Note.


6.      Post Closing Covenants by the Seller.
 
(a)           Technical Support.  For a period of one  year following the
Closing, the Seller and Sasso will provide technical support to the Buyer for
the Acquired Assets, including, but not limited to, support of functionality,
operation, installation, and configuring of the Software.
 
(b)           Non-Solicitation of Employees. For a period of five years from the
Closing Date, the Seller and its directors, officers, employees and Affiliates
agree that they shall not, directly or indirectly, solicit, hire, contact or
recommend, any employee of the Buyer, OPMG or their Affiliates for the purpose
of hiring them or causing them to terminate their employment with the Buyer,
OPMGor their Affiliates.
 
(c)           Non-Solicitation of Customers.  For a period of five years from
the Closing Date, the Seller and its directors, officers, employees and
Affiliates, directly or indirectly, will not seek nor accept business which
involves the development and/or sale of, or competes with, the Software, the
Software Technology and/or any products featuring anti-texting, mobile security,
auto response text message, speed control, panic button, locator function and
real time location, SMS monitoring, timeout function, administrator override,
request permission, and auto replier (the “Prohibited Business”) from any
Customer (as defined below) on behalf of any enterprise or business other than
the Buyer and OPMG, refer Prohibited Business from any Customer to any
enterprise or business other than the Buyer or OPMG or receive commissions based
on sales or otherwise relating to the Prohibited Business from any Customer, or
any enterprise or business other than the Buyer or OPMG.  For purposes of this
Agreement, the term “Customer” means any person, firm, corporation, limited
liability company, partnership, association or other entity to which the Buyer
or OPMG or any of its Affiliates sold or provided goods or services during the
12-month period prior to the time at which any determination is required to be
made as to whether any such person, firm, corporation, limited liability
company, partnership, association or other entity is a Customer. Notwithstanding
the preceding, upon the written consent of the Buyer, the Seller and its
directors, officers, employees and Affiliates may sell the Software on behalf of
a retailer; provided that such party and the retailer it is working for does not
violate Section 6(d).
 
 
19

--------------------------------------------------------------------------------

 
 
(d)           Non-Competition with the Company.  For a period of five years from
the Closing Date, the Seller and its directors, officers, employees and
Affiliates, (individually or in association with, or as a stockholder, director,
officer, consultant, employee, partner, joint venturer, member, or otherwise, of
or through any person, firm, corporation, partnership, association or other
entity) shall not, directly or indirectly, compete with the Buyer, OPMG or their
Affiliates with regard to the Prohibited Business within the world.
 
(e)           No Payment. The Seller acknowledges and agrees that no separate or
additional payment will be required to be made to him in consideration of his
undertakings in this Section 6, and confirms it has received adequate
consideration for such undertakings.
 
(d)           References to the Seller in this Section 6 shall include its
respective Affiliates.


7.       Miscellaneous.
 
(a)             Survival of Representations and Warranties.  All of the
representations and warranties of the Parties contained in this Agreement shall
survive the Closing.
 
(b)             Press Releases and Public Announcements.  No Party shall issue
any press release or make any public announcement relating to the subject matter
of this Agreement prior to the Closing without the prior written approval of the
other Party; provided, however, that the Buyer may make any public disclosure it
believes in good faith is required by applicable law or any listing or trading
agreement concerning its publicly--traded securities.
 
(c)             No Third-Party Beneficiaries.  This Agreement shall not confer
any rights or remedies upon any Person other than the Parties and their
respective successors and permitted assigns.
 
(d)             Entire Agreement.  This Agreement (including the documents
referred to herein) constitutes the entire agreement between the Parties and
supersedes any prior understandings, agreements, or representations by or
between the Parties, written or oral, to the extent they related in any way to
the subject matter hereof.
 
 
20

--------------------------------------------------------------------------------

 
 
(e)             Successors and Assignment.  This Agreement shall be binding upon
and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns.  No Party may assign either this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
approval of the other Party.
 
(f)             Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.
 
(g)            Headings.  The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
(a)             Notices.  All notices, offers, acceptance and any other acts
under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressees in person, by Federal Express
or similar receipted next business day delivery, or by email delivery followed
by overnight next business day delivery as follows:


If to the Seller:                                      Cellular Spyware Inc.
6574 N. State Road 7 #278
Coconut Creek, FL 33073
Attention: Mr. Anthony Sasso
Email:audiotrixx@msn.com


If to Sasso:                                           Anthony Sasso

6574 N. State Road 7 #278
Coconut Creek, FL 33073
Email: audiotrixx@msn.com


If to the Buyer:                                     PhoneGuard, Inc.
123 NW 13th Street, Suite 300
Boca Raton, FL 33432
Attn: Scott Frohman
                Email: scott @optionsmedia.com


With a copy to:                                    Harris Cramer LLP
3507 Kyoto Gardens Drive, Suite 300
Palm Beach Gardens, FL 33410
Attn: Michael D Harris, Esq.
                Email: mharris@harriscramer.com


or to such other address as any of them, by notice to the other may designate
from time to time.  The transmission confirmation receipt from the sender’s
email shall be evidence of successful email delivery.  Time shall be counted to,
or from, as the case may be, the date of transmission.
 
 
21

--------------------------------------------------------------------------------

 
 
(i)             Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida without giving
effect to the principles of choice of laws thereof.
 
(j)            Venue. Any action brought by either Party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state or federal courts of Florida and venue shall be in the County of
Palm Beach or appropriate federal district and division.  The parties to this
Agreement hereby irrevocably waive any objection to jurisdiction and venue of
any action instituted hereunder and shall not assert any defense based on lack
of jurisdiction or venue or based upon forum non conveniens.
 
(k)             Amendments and Waivers.  No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
Parties (to extent such Party is affected by such amendment).  No waiver by any
Party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.
 
(l)             Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
 
(m)           Expenses.  Each of the Buyer and the Seller will bear its own
costs and expenses (including legal fees and expenses) incurred in connection
with this Agreement and the transactions contemplated hereby.
 
(n)            Construction.  The Parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.  The
word “including” shall mean including without limitation.
 
(o)            Incorporation of Exhibits and Schedules.  The Exhibits and
Schedules identified in this Agreement are incorporated herein by reference and
made a part hereof.


[Signature Page to Follow]
 
 
22

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.
 
PhoneGuard, Inc., a Florida corporation




By: __________________________________
Scott Frohman, Chief Executive Officer






Cellular Spyware Inc., a Nevada corporation




By: __________________________________
    Anthony Sasso, President






_______________________________________
Anthony Sasso


 
23

--------------------------------------------------------------------------------

 
 
EXHIBIT A
Purchase Note




See attached.
 
 
 


 
24

--------------------------------------------------------------------------------

 
 
EXHIBIT B
Lock-Up/Leak-Out Agreement
 
 
 
 
 
25

--------------------------------------------------------------------------------

 
 
EXHIBIT C
Royalty
 
During the term of those certain agreements dated on or about May 2, 2011 by and
among OPMG and Justin Bieber Brands, LLC, Remster 2, LLC, DB Technologies, LLC
and Last Gang Management, Inc. and The Big Company, LLC, as such agreement may
be amended, supplemented, extended, renewed or restated (the “Term”), the Buyer
shall be required to pay the Seller a royalty equal to Ten Percent (10%) of the
Net Profit from the sale, in the Territory, by or on behalf of the Buyer or OPMG
of each software application utilizing the Seller’s anti-texting technology
purchased pursuant to this Agreement.  The Buyer shall be obligated to pay the
Seller the royalty on the 20th day of each month following the month of receipt
of payment for such sale. In the event of any refunds, rebates or other
adjustments with respect to a sale effecting a previously paid royalty, the next
following royalty payment shall be adjusted accordingly.  The Seller shall not
be entitled to any royalty earned after the expiration of the Term.


For purposes of this Agreement, “Territory” means the world.


For purposes of this Agreement, “Net Profits” means the net sales amounts
collected by the Buyer or OPMG, less the Fixed Costs.  Fixed Costs shall mean
the following reasonable, third party, out of pocket, costs and expenses
incurred and actually paid per unit by the Buyer:  activation fees, software
fees, packaging and shipping costs, and any royalties or sales commissions paid
to third parties (including, without limitation, the royalties payable to Justin
Bieber Brands, LLC, Remster 2, LLC, DB Technologies, LLC and Last Gang
Management, Inc. and The Big Company, LLC).
 
 
26

--------------------------------------------------------------------------------

 
 
EXHIBIT D
URLs


ANTITEXTGUARD.COM
ANTITEXTINGWHILEDRIVING.COM
ANTITEXTZONE.COM
ARRIVESAFE.COM
BUYDRIVESAFE.COM
BUYPHONEGUARD.COM
BUYTEXTREGULATOR.COM
CELLULARPHONEGUARD.COM
DRIVESAFESOFTWARE.COM
GETDRIVESAFE.COM
GETPHONEGUARD.COM
GETTEXTREGULATOR.COM
MYPHONEGUARD.COM
NONTEXTINGVEHICLE.COM
PHONEGUARD.OM
PHONEGGUARD.COM
PHONEGUARD.BIZ
PHONEGUARD.INFO
PHONEGUARD.ME
PHONEGUARD.MOBI
PHONEGUARD.MX
PHONEGUARD.TV
PHONEGUARD.US
PHONEGUARD.WS
PHONEGUARD1.COM
PHONEGUARD2.COM
PHONEGUARDANTIVIRUS.COM
PHONEGUARDCASH.COM
PHONEGUARDDOWNLOAD.COM
PHONEGUARDFREE.COM
PHONEGUARDNEWS.COM
PHONEGUARDPLUS.COM
PHONEGUARDSITE.COM
TEXTREGULATOR.COM
TRYDRIVESAFE.COM
DISTRACTEDDRIVING2011.COM
DISTRACTEDDRIVING2011.ORG
NOTEXTING2011.ORG
NOTEXTINGWEEK.COM
NOTEXTINGWEEK.ORG
NOTEXTINGWHILEDRIVING2011.ORG
PGANDROID.COM
PGBLACKBERRY.COM
PGMOBILEMANAGER.COM
PHONEGUARD-VOICE.COM
PHONEGUARD360.COM
PHONEGUARDVOICE.COM
 
 
27

--------------------------------------------------------------------------------

 
 
EXHIBIT E
TRADEMARKS


TRADEMARK
Registration No.
Serial No.
PHONE-GUARD
1157078
 
PHONE GUARD
 
85075185



 
28

--------------------------------------------------------------------------------

 


EXHIBIT F
CONTRACT RIGHTS
 
1.
The Developer Agreements described in Section 3(j)(viii) of the Agreement,
including Section 3(j)(viii) of the Disclosure Schedule.



2.
That certain Agreement dated on or about April 1, 2011 by and among Remster 2,
LLC, the Seller and The Big Company, LLC, and any agreements entered into in
connection therewith.



3.
That certain Agreement dated on or about May 1, 2011 by and among Justin Bieber
Brands, LLC, the Seller and The Big Company, LLC, and any agreements entered
into in connection therewith.



4.
That certain Agreement dated on or about April 30, 2011 by and among DB
Technologies, LLC, Last Gang Management Inc., the Seller and The Big Company,
LLC, and any agreements entered into in connection therewith.



5.
That certain Agreement dated on or about March 2011 by and among the Seller and
The Big Company, LLC, and any agreements entered into in connection therewith.



6.
Any other agreement by and among the Seller and Justin Bieber Brands, LLC,
Remster 2, LLC, DB Technologies, LLC,  Last Gang Management, Inc. or The Big
Company, LLC.



7.
Independent Contractor - Protective Agreement by and between the Seller and
Archana Srivastava.



8.
Independent Contractor - Protective Agreement by and between the Seller and
Chandrakant Agrahal.



9.
Independent Contractor - Protective Agreement by and between the Seller and
Kuldeep Singh.



10.
Independent Contractor - Protective Agreement by and between the Seller and
Manof.



11.
Independent Contractor - Protective Agreement by and between the Seller and
Sandeep Snvastana.



12.
Independent Contractor - Protective Agreement by and between the Seller and
Vijay Kumar Singh.



 
29

--------------------------------------------------------------------------------

 
 
EXHIBIT G-1
Bill of Sale and Assignment














See attached.
 








 
30

--------------------------------------------------------------------------------

 
 
EXHIBIT G-2
Assignment of Intellectual Property








See attached.
 








 
31

--------------------------------------------------------------------------------

 
 
EXHIBIT G-3
Assignment of Source Code








See attached.
 
 
 
 
 
 
32

--------------------------------------------------------------------------------

 
 
 
EXHIBIT G-4
Assignment of URLs








See attached.
 
 
 
 
 
 
33

--------------------------------------------------------------------------------

 


EXHIBIT G-5
Assignment of Trademarks








See attached.
 
 
 
 
 
 
34

--------------------------------------------------------------------------------

 
 
EXHIBIT G-6
Assignment of Contract Rights








See attached.


 
 

 
 
35

--------------------------------------------------------------------------------

 
 
EXHIBIT H
Legal Opinion




See attached.
 
 
 
 
 
 
36
 
 
 
 